972 F.2d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry Maxwell GOODSON, Plaintiff-Appellant,v.John R. MCFARLAND, et al., Defendants-Appellees.
No. 88-15784.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Goodson appeals the dismissal of his 42 U.S.C. § 1983 claim.   The district court dismissed the action because the statute of limitation had expired.   Under Arizona law, the limitation period for a personal injury action is two years.   Wilson v. Garcia, 471 U.S. 261, 275 (1985).   Goodson sued in 1988, four years after the injury.   His suit is barred.   We AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3